DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tucker Griffith (Reg No. 44,726) on 1-14-21.

The application has been amended as follows: 

1. A portable charger unit for recharging at least one electronic device having a rechargeable internal battery, said portable charger unit comprising:
a charger housing internally storing a rechargeable battery and defining a first side wall and an opposing second side wall said first and second side walls being generally parallel to one another:
a wall plug interface operatively connected to the charger housing and configured for engagement with a wall socket said wall plug interface being pivotably connected to the charger housing for movement between an extended position where said wall plug interface projects outwardly away from the charger housing for use and a retracted position for storage of said wall plug interface within the charger housing, said wall plug interface being operatively connected to the internal battery for providing an electrical charge from an external power source to the charger unit when said wall plug interface is operatively engaged with said 
a car charger interface operatively connected to the charger housing and configured for engagement with a car charger socket said car charger interface being pivotably connected to the charger housing for movement between an extended position where said car charger interface projects outwardly away from the charger housing for use and a retracted position for storage of said car charger interface within the charger housing, said car charger interface being operatively connected to the internal battery for providing an electrical charge from an external power source to the charger unit when said car charger interface is operatively engaged with said power source and for recharging the internal battery when the charger unit is connected to said power source in said manner: and
at least one power output interface operatively connected to the internal battery for providing an electrical charge from the internal battery to said at least one electronic device when said at least one electronic device is connected to the charger unit via the at least one power output interface,
wherein both the wall plug interface and the car charger interface are independently pivotable to respective retracted positions, such that, when said wall plug interface and said car charger interface are in their respective retracted positions, each is disposed within a [[respective]] common cavity formed [[in]] solely within the charger housing and defined, in part, by the first and second opposing side walls of the charger housing so that both said interfaces are contained and disposed within the general voluminal footprint of the charger housing, so that the first and second opposing side walls of the charger housing enclose both the wall plug interface and the car charger interface when in said retracted positions.


10.     A portable charger unit for recharging at least one electronic device having a rechargeable internal battery, said portable charger unit comprising:
a charger housing internally storing a rechargeable battery and defining a first side wall and an opposing second side wall, said first and second side wall being generally parallel to one another; 
at least two power input interfaces, each pivotably connected to the charger housing for independent movement between an extended position where each said interface projects outwardly away from the charger housing for use and a retracted position for storage of said interface within the charger housing, each said one power input interface being operatively connected to the internal battery for providing an electrical charge from an external power source to the charger unit when said interface is operatively engaged with said power source and 
at least one power output interface operatively connected to the internal battery for providing an electrical charge from the internal battery to said at least one electronic device when said at least one electronic device is connected to the charger unit via the at least one power output interface,
wherein the at least one power output interface comprises a power connection port configured for connection with a power input interface of said at least one electronic device, and
wherein the power connection port is capable of acting as a power input and a power output depending on what is connected to the charger unit via the power connection port.
wherein said at least two power input interfaces are stored within a common cavity formed solely within the charger housing and defined, in part, by two opposing faces of the charger housing,
wherein said at least two power input interfaces are simultaneously disposed in respective retracted positions within said common cavity without interfering with movement of the other interface to its respective extended position, and
wherein said at least two power input interfaces retract towards each other.


13.     A portable charger unit for recharging at least one electronic device having a rechargeable internal battery, said portable charger unit comprising:
a charger housing internally storing a rechargeable battery; a wall plug interface configured for engagement with a wall socket and being operatively connected to the internal battery for providing an electrical charge from said wall socket to the charger unit when said wall plug interface is operatively engaged with said wall socket and for recharging the internal battery when the charger unit is connected to said wall socket in said manner, said wall plug interface being pivotably connected to the charger housing for movement between an extended position where said wall plug interface projects outwardly away from the charger housing for use and a retracted position for storage of said wall plug interface within the charger housing;
a car charger interface configured for engagement with a car charger socket and being operatively connected to the internal battery for providing an electrical charge from said 
said car charger socket and for recharging the internal battery when the charger unit is connected to said car charger socket in said manner, said car charger interface being pivotably connected to the charger housing for movement between an extended position where said car charger interface projects outwardly away from the charger housing for use and a retracted position for storage of said car charger interface within the charger housing; and
at least one power output interface operatively connected to the internal battery for providing an electrical charge from the internal battery to said at least one electronic device when said at least one electronic device is connected to the charger unit via the at least one power output interface,
wherein said wall plug interface and said car charger interface are stored within a common cavity formed solely within the charger housing and defined, in part, by two opposing faces of the charger housing,
wherein said wall plug interface and said car charger interface are simultaneously disposed in respective retracted positions within said common cavity without interfering with movement of the other interface to its respective extended position, and
wherein said wall plug interface and said car charger interface retract towards each
other.



Allowable Subject Matter
Claims 1, 7-8, 10-16, and 18-22 allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 13, recite, inter alia, at least two power input interfaces, which are capable of being retracted into a common cavity which is formed inside the charger housing.  The art of record does not disclose, teach, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art of record to meet said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859